684 S.E.2d 439 (2009)
STATE of North Carolina
v.
Frankie Ray SMITH.
No. 534P02-3.
Supreme Court of North Carolina.
September 1, 2009.
Willis B. Whichard, Morrisville, Harry C. Martin, Hillsborough, for Smith.
John G. Barnwell, Assistant Attorney General, for State of NC.

ORDER
Upon consideration of the application filed by Defendant on the 24th of August 2009 in this matter for Writ of Habeas Corpus, the following order was entered and is hereby certified to the Superior Court of Dare County:
"Denied by order of the Court in conference, this the 1st of September 2009."